NEWS RELEASE For Immediate Release April 14, Canwest and ad hoc committee of 8% noteholders extend discussions relating to recapitalization transaction WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that its subsidiary, Canwest Media Inc. (“CMI”) has entered into an extension agreement with the members of an ad hoc committee of 8% noteholders (“noteholders”) who hold approximately 70% of the outstanding notes. As previously announced, CMI did not make its March 15, 2009 interest payment of approximatelyUS$30.4 million relating to its outstanding 8% senior subordinated notes. Under the terms of the notes, failure to make this interest payment on or before April 14, 2009 would permit the 8% noteholders to demand payment of the approximately US$761 million principal amount outstanding as well as the unpaid interest payment and associated default interest. Under the terms of the extension agreement, the noteholders have agreed not to demand payment of their notes for a period ending on April 21, 2009, to coincide with the expiry date of CMI’s waiver agreement with its senior lenders. CMI continues discussions with its senior lenders and noteholders to develop a framework for a potential recapitalization transaction and to secure the necessary extensions to allow the recapitalization process to proceed. Canwest also announced that Canwest Limited Partnership has initiated discussions with its senior lenders with respect to an amendment of the financial covenants under its senior credit facility to enable Canwest Limited Partnership to maintain compliance with these financial covenants through the remainder of fiscal Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors" contained in our Annual
